Citation Nr: 0001119	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
October 1955.

This matter arises from a February 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The veteran was scheduled 
for a Travel Board Hearing at the Detroit, Michigan RO in 
November 1999.  He failed to appear for the hearing.  
Therefore, the Board will proceed with review of the record 
as it stands.


FINDINGS OF FACT

1.  In June 1996, the veteran was determined to be 
permanently and totally disabled for non service-connected 
disability pension purposes due to alcohol related liver 
disease, and cervical myelopathy, in addition to other non 
service-connected disabilities.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises. 


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for aid and attendance or due to housebound status, have not 
been met.  38 U.S.C.A. §§ 1502, 1521(d),(e), 5107 (West 
1991); 38 C.F.R. §§ 3.351(a)(1),(b), (c),(d), 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims file reveals that subsequent to an RO 
hearing in June 1996, the hearing officer found that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to non service-connected disabilities.  
A June 1996 rating decision determined that the veteran was 
eligible for non service-connected disability pension because 
of alcohol-related liver disease, cervical myelopathy, 
residuals of a fractured right femur, a right knee condition, 
degenerative changes of the thoracic spine, hearing loss, and 
residuals of tuberculosis.  The combined disability 
evaluation was determined to be 70 percent, with no single 
disability rated above 30 percent.   

In August 1997, the veteran filed a claim for an increased 
rate of pension or special monthly pension, asserting that he 
was housebound without the aid and attendance of another 
person.  In conjunction with his claim he was scheduled for a 
VA examination in December 1997.  He failed to report for the 
examination.

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is based on the degree 
of the veteran's helplessness and his actual need for 
assistance from another person.  Where an otherwise eligible 
veteran is in need of regular aid and attendance, or is 
permanently housebound, an increased rate of pension is 
payable.  38 U.S.C.A. § 1521(d),(e).

The law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself, or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the case of a veteran entitled to pension who does not 
qualify for an increase based on need of regular aid and 
attendance, an increased rate of pension is authorized when, 
in addition to having a single permanent disability rated as 
100 percent, the veteran has additional disabilities 
independently ratable at 60 percent or more, or the veteran 
is substantially confined to his dwelling or immediate 
premises.  38 C.F.R. § 3.351.

In the instant case, after consideration of the foregoing 
criteria in light of the following evidence of record, the 
Board finds no basis for awarding the veteran a special 
monthly pension due to the need for aid and attendance, or 
due to housebound status.  It is not contended, or shown, 
that the veteran is blind or a patient in a nursing home, nor 
does he have a single disability ratable at 100 percent.  VA 
medical records from January 1995 through December 1995 show 
diagnosis and treatment of an alcohol abuse disorder and 
alcohol related liver disease.  A VA examination report of 
February 1996 noted that the veteran worked as a carpenter 
until he retired in 1994.  The physical examination revealed 
the following diagnoses: Status post right patellar fracture 
with full range of motion of the knee and no effusion; status 
post right mid femur shaft fracture with open reduction and 
internal fixation; tinnitus; moderate bilateral high 
frequency hearing loss; calcified granulomas of the lungs 
from prior tuberculosis and hyperinflation; and mild wedge 
compression fractures of the mid thoracic vertebrae with 
osteoarthritis.  The June 1996 rating decision which granted 
pension benefits based upon disability assigned ratings of 30 
percent to the alcohol related liver disease, 20 percent to 
the cervical myelopathy, and 10 percent each to the right 
femur, right knee, thoracic spine, bilateral hearing loss, 
and tuberculosis residuals.  The veteran's combined 
disability rating was 70 percent.  

The veteran was admitted to a VA hospital in August 1997 for 
profuse bleeding from his nose, without history of trauma.  
The veteran was intoxicated at the time of admission and 
noted to have clubbing and orthostatic changes present.  The 
physical examination at admission noted a normal cardiac and 
abdominal evaluation.  The musculoskeletal evaluation 
revealed a painful right knee with normal range of motion and 
absent left patella.  There was no obvious focal neurological 
deficit, but there was intentional tremor and wide-based, 
slightly unsteady gait when he was examined after improvement 
in orthostatic changes.  The veteran was rehydrated.  He 
exhibited alcohol withdrawal symptoms the second day of 
admission.  His withdrawal symptoms had abated at the time of 
discharge and he refused enrollment in an inpatient 
detoxification program.  His discharge diagnosis was reported 
as epistaxis with hypovolemia, alcohol withdrawal, 
thrombocytopenia, alcoholic liver disease, alcohol abuse.  

As noted previously, the veteran failed to appear for a 
December 1997 VA examination to determine his need for aid 
and attendance.  Regulations provide that when a claimant 
fails to report for a scheduled examination without good 
cause or adequate explanation, the VA may rely on the 
available evidence of record to rate the veteran's 
disabilities.  See Engelke v. Gober 10 Vet. App. 396. 399 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  38 
C.F.R. § 3.655(b) (1999).  Thus, the Board finds that as the 
veteran failed to appear for an examination, the evidence of 
record will be deemed sufficient for purposes of reviewing 
the veteran's claim.  

After a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for special monthly pension on account of the need for 
aid and attendance or at the housebound rate.  There is no 
medical evidence to show that the veteran is prevented from 
performing activities of daily living.  He reported that he 
lived in an upper level flat and stated that his daughter 
regularly helped him to his appointments.  Although he stated 
that he could neither hear, nor walk, the medical evidence 
indicates moderate hearing loss and a somewhat unsteady gait, 
but there is no indication that he cannot walk unassisted, or 
that he is restricted to the premises of his apartment.  
There is no objective evidence of record that he is unable to 
care for himself and his daily needs.  In addition, the 
veteran acknowledged that he would have considerable 
difficulty without his daughter's assistance but he did not 
contend that he would be unable to perform basic life 
necessities or the activities of daily living.  Moreover, he 
was employed as a carpenter until 1994, and there is no 
evidence of record to suggest that he is incapable of 
performing routine activities such as shopping, cooking, 
feeding himself, or protecting himself from hazards incident 
to his daily environment.

While the veteran clearly has multiple disabilities, the 
medical evidence of record does not indicate that he requires 
any additional assistance in the form of the regular aid and 
attendance of another person.  The veteran does not qualify 
for special monthly pension on the basis of being housebound 
because he does not have a single permanent disability rated 
at 100 percent.  The Board further finds that the evidence 
demonstrates that the veteran is able to travel away from his 
home on a regular basis as indicated by his statement that he 
tries to make all his appointments.  He is not confined to 
his house or to the immediate premises.  Accordingly, his 
claim for special monthly pension must be denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

